UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-31162


GARY D. SALTER,
                                             Plaintiff-Appellant,

                                versus

UNITED STATES OF AMERICA,
                                             Defendant-Appellee.

_________________________________________________________________

                             No. 99-30609

GARY D. SALTER,
                                Plaintiff - Appellant-Cross-Appellee

                                versus

SECRETARY U.S. DEPARTMENT OF TREASURY; ET AL,
                                                              Defendants

UNITED STATES OF AMERICA,
                              Defendants - Appellee-Cross-Appellant.



           Appeal from the United States District Court
              for the Western District of Louisiana
                            (96-CV-820)

                             March 2, 2000

Before HIGGINBOTHAM    and   PARKER,     Circuit   Judges,   and   ATLAS,*
District Judge.

PER CURIAM:**

     AFFIRMED.    See 5th Cir. R. 47.6.


     *
     District Judge of the Southern District of Texas, sitting by
designation.
    **
        Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.